30 N.Y.2d 725 (1972)
In the Matter of The Estate of Martin H. Horchler, Deceased. Helen M. Horchler, as Executrix of Martin H. Horchler, Deceased, Appellant; New York State Tax Commission, Respondent.
Court of Appeals of the State of New York.
Argued March 14, 1972.
Decided April 27, 1972.
William W. Owens for appellant.
Max Kuperman and Saul Heckelman for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs, to the State Tax Commission payable out of the estate, on the opinion at the Appellate Division.